[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISIONON OBJECTION TO DEFENDANTS' MOTION TO SET-ASIDE MOTION TO REOPEN JUDGMENT
On January 18, 2001 defendants filed their "Motion to Set-Aside Motion to Reopen Judgment" (Item 120 or 122 since it is between 121 and 123).
A hearing was held on March 29, 2001. Attorneys for plaintiff and defendants were both present.
They presented no justification to vary or contradict the findings that "the defendant waived any right to present defenses under P.B. § 17-34a" or to vary, or contradict the fact that Judge Silbert sustained plaintiff's objection to defendants "Notice of Intent to Present Defenses.
The objections by plaintiff to attempts by defendants to present evidence of claimed offenses are sustained. (113), (126) and (129).Clapper v. Clapper, 3 Conn. App. 637, 638 (1965). CT Page 4795
Objection sustained.
Reynolds, Judge Trial Referee